TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 10, 2018



                                    NO. 03-18-00339-CV


                                 Cairo DeAngelis, Appellant

                                               v.

                          The Arts at Turtle Creek, LLC, Appellee


        APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
        DISMISSED FOR WANT OF PROSECUTION—OPINION BY JUSTICE TOTH



This is an appeal from the final judgment signed by the trial court on May 3, 2018. Having

reviewed the record, the Court holds that Cairo DeAngelis has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.